Exhibit 10.1

NEWS CORPORATION

2013 LONG-TERM INCENTIVE PLAN

ARTICLE I

GENERAL

Section 1.1 Purpose.

The purpose of the News Corporation 2013 Long-Term Incentive Plan (the “Plan”)
is to benefit and advance the interests of News Corporation, a Delaware
corporation (the “Company”), and its subsidiaries by making awards to certain
employees, directors and other service providers of the Company and its
subsidiaries as an additional incentive for them to make contributions to the
financial success of the Company.

Section 1.2 Definitions.

As used in the Plan, the following terms shall have the following meanings:

(a) “Administrator” shall mean the individual or individuals to whom the
Committee delegates authority under the Plan in accordance with Section 1.3(c).

(b) “Affiliate” shall mean, with respect to the Company, any company or other
trade or business that controls, is controlled by or is under common control
with the Company, including, without limitation, any subsidiary; provided, that
solely for the purposes of the Plan there shall be a presumption of control by
the Company if the Company owns more than 20% of the value, or more than 20% of
the combined voting power, of the other trade or business.

(c) “Agreement” shall mean the written agreement or certificate or other
documentation governing an Award under the Plan, which shall contain terms and
conditions not inconsistent with the Plan and which shall incorporate the Plan
by reference.

(d) “Awards” shall mean Stock Options, Stock Appreciation Rights, Restricted
Shares, Restricted Share Units, unrestricted shares of Common Stock, Dividend
Equivalents, Performance Awards or Other Awards or a combination of any of the
above.

(e) “Board” shall mean the Board of Directors of the Company.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended, including
any successor law thereto, and the rules and regulations promulgated thereunder.

(g) “Committee” shall mean the Compensation Committee of the Board (or such
other Committee(s) as may be appointed or designated by the Board) to administer
the Plan in accordance with Section 1.3 of the Plan.

(h) “Common Stock” shall mean shares of Class A Common Stock, par value $0.01
per share, of the Company.

(i) “Date of Grant” shall mean the effective date of the grant of an Award as
set forth in the applicable Agreement.

(j) “Dividend Equivalent” shall mean a right to receive a payment based upon the
value of the regular cash dividend paid on a specified number of shares of
Common Stock as set forth in Section 6.1 hereof. Payments in respect of Dividend
Equivalents may be in cash, or, in the discretion of the Committee, in shares of
Common Stock or in a combination of cash or shares of Common Stock.

(k) “Effective Date” shall mean June 28, 2013.

(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
including any successor law thereto.

 

1



--------------------------------------------------------------------------------

(m) “Expiration Date” shall mean the earlier to occur of (A) the expiration of
the option period or Stock Appreciation Right period set forth in the applicable
Agreement or (B) the tenth anniversary of the Date of Grant of the Stock Option
or Stock Appreciation Right.

(n) “Fair Market Value” of a share of Common Stock on a given date shall mean,
unless otherwise determined by the Committee, the 4:00 p.m. (New York time)
closing price on such date (or if no closing price was reported on that date, as
applicable, on the preceding business day) on the NASDAQ Global Select Market or
other principal stock exchange on which the Common Stock is then listed, as
reported by The Wall Street Journal (Northeast edition) or any other
authoritative source selected by the Company. If the Common Stock is not listed
on such an exchange, quoted on such system or traded on such a market, Fair
Market Value shall be the value of the Common Stock as determined by the Board
by the application of a reasonable valuation method, in a manner consistent with
Section 409A of the Code.

(o) “GAAP” shall mean generally accepted accounting principles in the United
States.

(p) “Other Awards” shall mean any form of award authorized under Section 6.2 of
the Plan, other than a Stock Option, Stock Appreciation Right, Restricted Share,
Restricted Share Unit, unrestricted share of Common Stock, Performance Award or
Dividend Equivalent.

(q) “Outstanding Stock Option” shall mean a Stock Option granted to a
Participant which has not yet been exercised and which has not yet expired or
been terminated in accordance with its terms.

(r) “Outstanding Stock Appreciation Right” shall mean a Stock Appreciation Right
granted to a Participant which has not yet been exercised and which has not yet
expired or been terminated in accordance with its terms.

(s) “Participant” shall mean any employee, director or other Service Provider of
the Company or any Affiliate who has met the eligibility requirements set forth
in Section 1.4 hereof and to whom an Award has been made under the Plan.

(t) “Performance Award” shall mean any award of Performance Shares or
Performance Units pursuant to Article V hereof.

(u) “Performance Goals” shall have the meaning set forth in Section 5.2 hereof.

(v) “Performance Period” shall mean a period of time of at least one year over
which performance is measured as determined by the Committee in its sole
discretion.

(w) “Performance Share” shall mean an award granted pursuant to Article V hereof
of a share of Common Stock subject to the terms and conditions set forth in the
Plan and in the applicable Agreement.

(x) “Performance Units” shall mean an award granted pursuant to Article V
hereof, payable in cash, or, in the discretion of the Committee, in shares of
Common Stock or in a combination of cash or shares of Common Stock, subject to
the terms and conditions set forth in the Plan and in the applicable Agreement.

(y) “Permanent Disability” shall have the same meaning as such term or a similar
term has in the long-term disability policy maintained by the Company or an
Affiliate thereof for the Participant and that is in effect on the date of the
onset of the Participant’s Permanent Disability, unless the Committee determines
otherwise, in its discretion; provided, however, that with respect to grants of
Incentive Stock Options, permanent disability shall have the meaning given it
under the rules governing Incentive Stock Options under the Code.

(z) “Restricted Share” shall mean a share of Common Stock granted to a
Participant pursuant to Article III, which is subject to the restrictions set
forth in Section 3.3 hereof and to such other terms, conditions and restrictions
as are set forth in the Plan and the applicable Agreement.

(aa) “Restricted Share Unit” shall mean a contractual right granted to a
Participant pursuant to Article IV to receive, in the discretion of the
Committee, shares of Common Stock, a cash payment equal to the Fair Market Value
of Common Stock or a combination of cash or shares of Common Stock, subject to
the terms and conditions set forth in the Plan and in the applicable Agreement.

 

2



--------------------------------------------------------------------------------

(bb) “Retirement” shall mean the resignation or termination of employment after
attainment of age 60 with ten years of Service with the Company or any of its
Affiliates.

(cc) “Section 162(m)” shall mean Section 162(m) of the Code and the rules and
regulations promulgated thereunder from time to time.

(dd) “Section 162(m) Exception” shall mean the exception under Section 162(m)
for “qualified performance-based compensation.”

(ee) “Section 162(m) Performance Goals” shall have the meaning set forth in
Section 5.2 hereof.

(ff) “Service” shall mean service as a Service Provider to the Company or any of
its Affiliates. A change in position or duties shall not result in interrupted
or terminated Service, so long as the Participant continues to be a Service
Provider. Whether a termination of Service shall have occurred for purposes of
the Plan shall be determined by the Committee, whose determination shall be
final, binding and conclusive.

(gg) “Service Provider” shall mean an employee, officer or director of the
Company or an Affiliate, or a consultant or adviser currently providing services
to the Company or an Affiliate.

(hh) “Stock Appreciation Right” shall mean a contractual right granted to a
Participant pursuant to Article II to receive an amount determined in accordance
with Section 2.6 of the Plan, subject to such other terms and conditions as are
set forth in the Plan and the applicable Agreement.

(ii) “Stock Option” shall mean a contractual right granted to a Participant
pursuant to Article II to purchase shares of Common Stock at such time and
price, and subject to such other terms and conditions as are set forth in the
Plan and the applicable Agreement. Stock Options may be “Incentive Stock
Options” within the meaning of Section 422 of the Code or “Non-Qualified Stock
Options,” which do not meet the requirements of such Code section.

(jj) “Substitute Awards” shall mean Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity affiliated with or acquired by the Company, with which the Company
combines or from which the Company has separated.

(kk) “Termination for Cause” shall mean a termination of Service with the
Company or any of its Affiliates which, as determined by the Committee, is by
reason of (i) “cause” as such term or a similar term is defined in any
employment agreement that is in effect and applicable to the Participant,
(ii) if there is no such employment agreement or if such employment agreement
contains no such term, unless the Committee determines otherwise, the
Participant’s: (A) conviction of embezzlement, fraud or other conduct which
would constitute a felony; (B) willful unauthorized disclosure of confidential
information; (C) failure, neglect of or refusal to substantially perform the
duties of the Participant’s employment; or (D) any other act or omission which
is a material breach of the Company’s policies or which is materially injurious
to the financial condition or business reputation of the Company or any
Affiliate thereof, or (iii) in the case of a Service Provider who is not an
employee of the Company or any Affiliate, actions by the Service Provider that
would justify a Termination for Cause if the Service Provider was an employee.

Section 1.3 Administration of the Plan.

(a) Board or Committee to Administer. The Plan shall be administered by the
Board or by a Committee appointed by the Board, consisting of at least two
members of the Board; provided that, with respect to any Award that is intended
to satisfy the requirements of the Section 162(m) Exception, such Committee
shall consist of at least such number of directors as is required from time to
time to satisfy the Section 162(m) Exception, and each such Committee member
shall satisfy the qualification requirements of such exception; provided,
however, that, if any such Committee member is found not to have met the
qualification requirements of the Section 162(m) Exception, any actions taken or
Awards granted by the Committee shall not be invalidated by such failure to so
qualify.

(b) Powers of the Committee.

(i) The Committee shall adopt such rules as it may deem appropriate in order to
carry out the purpose of the Plan. All questions of interpretation,
administration and application of the Plan shall be determined by a majority of
the members of the Committee then in office, except that the Committee may
authorize any one or

 

3



--------------------------------------------------------------------------------

more of its members, any officer or other designee of the Company, to execute
and deliver documents on behalf of the Committee. The determination of such
majority shall be final and binding as to all matters relating to the Plan.

(ii) The Committee shall have authority to select Participants from among the
class of eligible persons specified in Section 1.4 below, to determine the type
of Award to be granted, to determine the number of shares of Common Stock
subject to an Award or the cash amount payable in connection with an Award, and
to determine the terms and conditions of each Award in accordance with the terms
of the Plan. Except as provided in Section 2.5, 2.6(g) and Section 5.4, the
Committee shall also have the authority to amend the terms of any outstanding
Award or waive any conditions or restrictions applicable to any Award; provided,
however, that no amendment shall materially impair the rights of the holder
thereof without the holder’s consent. With respect to any restrictions in the
Plan or in any Agreement that are based on the requirements of Section 422 of
the Code, the Section 162(m) Exception, the rules of any exchange upon which the
Company’s securities are listed, or any other applicable law, rule or
restriction to the extent that any such restrictions are no longer required, the
Committee shall have the sole discretion and authority to grant Awards that are
not subject to such restrictions and/or to waive any such restrictions with
respect to outstanding Awards.

(c) Delegation by the Committee. The Committee may, but need not, from time to
time delegate, to the extent permitted by law, some or all of its authority
under the Plan to an Administrator consisting of one or more members of the
Committee or of one or more officers of the Company; provided, however, that the
Committee may not delegate its authority (i) to make Awards to employees (A) who
are subject on the date of the Award to the reporting rules under Section 16(a)
of the Exchange Act, (B) whose compensation for such fiscal year may be subject
to the limit on deductible compensation pursuant to Section 162(m) or (C) who
are officers of the Company who are delegated authority by the Committee
hereunder, or (ii) to interpret the Plan or any Award, or (iii) under Article IX
of the Plan. Any delegation hereunder shall be subject to the restrictions and
limits that the Committee specifies at the time of such delegation or
thereafter. Nothing in the Plan shall be construed as obligating the Committee
to delegate authority to an Administrator, and the Committee may at any time
rescind the authority delegated to an Administrator appointed hereunder or
appoint a new Administrator. At all times, the Administrator appointed under
this Section 1.3(c) shall serve in such capacity at the pleasure of the
Committee. Any action undertaken by the Administrator in accordance with the
Committee’s delegation of authority shall have the same force and effect as if
undertaken directly by the Committee, and any reference in the Plan to the
Committee shall, to the extent consistent with the terms and limitations of such
delegation, be deemed to include a reference to the Administrator.

Section 1.4 Eligible Persons.

Awards may be granted to any employee, director or other Service Provider of the
Company or any of its Affiliates.

Section 1.5 Common Stock Subject to the Plan.

(a) Plan Limit. The shares of Common Stock subject to Awards under the Plan
shall be made available from authorized but unissued Common Stock or from Common
Stock issued and held in the treasury of the Company. Subject to adjustment
under Article VII hereof, the total number of shares of Common Stock that may be
distributed under the Plan (the “Section 1.5 Limit”) shall not exceed, in the
aggregate, 30,000,000 shares of Common Stock, which shall be split between the
Stock Option/Stock Appreciation Right Award Limit and the Full Value Award
Limit, as provided in Section 1.5(b).

(b) Plan Sub Limits.

(i) The maximum aggregate number of shares of Common Stock that may be issued in
conjunction with Awards of Stock Options and Stock Appreciation Rights is
5,000,000 shares (the “Stock Option/Stock Appreciation Right Award Limit”).

(ii) Except as otherwise provided in Section 1.5(c), the maximum aggregate
number of shares of Common Stock that may be issued in conjunction with Awards
(other than a Stock Option, a Stock Appreciation Right or an Award denominated
in dollars) (a “Full Value Award”) is 25,000,000 shares (the “Full Value Award
Limit”).

(c) Rules Applicable to Determining Shares Available for Issuance. For purposes
of determining the number of shares of Common Stock that remain available for
issuance, the following rules apply:

(i) Notwithstanding the foregoing provisions of this Section 1.5, a Full Value
Award may be granted in excess of the Full Value Award Limit. Any such Award
shall be made against a Stock Option/Stock Appreciation Right Award Limit and
such Full Value Award shall be counted against the Stock Option/Stock
Appreciation Right Award Limit as two and one-half shares of Common Stock for
every one share of Common Stock subject to such Full Value Award.

 

4



--------------------------------------------------------------------------------

(ii) To the extent permitted by law or the rules and regulations of any stock
exchange on which the Common Stock is listed, the number of shares of Common
Stock that shall be added back to the Section 1.5 Limit and the Stock
Option/Stock Appreciation Right Award Limit or Full Value Award Limit, as
applicable, and shall again be available for Awards, shall be the corresponding
number of shares of Common Stock that are (A) subject to an Award which for any
reason expires or is cancelled, forfeited, or terminated without having been
exercised or paid and (B) subject to Awards that are instead settled in cash in
the same amount as such shares of Common Stock were counted against the Section
1.5 Limit and the Stock Option/Stock Appreciation Right Award Limit and Full
Value Award Limit, as applicable, as set forth in Section 1.5(b).

(iii) The number of shares of Common Stock available for issuance under the Plan
shall not be increased by the number of shares of Common Stock (A) tendered or
withheld or subject to an Award surrendered in connection with the purchase of
shares of Common Stock upon the exercise of a Stock Option, (B) deducted or
delivered from payment of an Award of a Stock Option or Stock Appreciation Right
in connection with the Company’s tax withholding obligations, or (C) purchased
by the Company with proceeds from the exercise of Stock Options. Stock
Appreciation Rights granted under the Plan shall reduce the Stock Option/Stock
Appreciation Right Award Limit on a one-for-one basis based on the number of
shares of Common Stock for which the Stock Appreciation Rights are denominated,
not based on the number of shares of Common Stock actually delivered pursuant to
the Stock Appreciation Rights.

(iv) Any shares of Common Stock underlying Substitute Awards shall not be
counted against the Section 1.5 Limit or the Stock Option/Stock Appreciation
Right Award Limit or Full Value Award Limit, as applicable.

Notwithstanding anything in this Section 1.5 to the contrary, in no event shall
more than 30,000,000 shares of Common Stock, subject to adjustment pursuant to
Article VII hereof, be granted pursuant to Incentive Stock Options under the
Plan.

Section 1.6 Section 162(m) Limits on Awards to Participants.

(a) Limits on Certain Stock Options and Stock Appreciation Rights. The maximum
aggregate number of shares of Common Stock that may be granted to any
Participant during any single calendar year with respect to Stock Options or
Stock Appreciation Rights that are granted at no less than 100% of Fair Market
Value on the Date of Grant is 3,000,000 shares (regardless of whether Stock
Appreciation Rights are settled in cash, Common Stock, other Company securities
or a combination thereof) unless the grant is made in the Participant’s year of
hire, in which case the limit is 5,000,000 shares, subject to adjustment
pursuant to Article VII hereof.

(b) Limits on other Awards. The maximum amount of Awards (other than those
Awards set forth in Section 1.6(a)) intended to qualify for the Section 162(m)
Exception that may be awarded to any Participant in respect of any Performance
Period is $20,000,000 (with respect to Awards denominated in cash) and 2,000,000
shares of Common Stock (with respect to Awards denominated in shares of Common
Stock), subject to adjustment pursuant to Article VII hereof.

Section 1.7 Agreements.

The Committee shall determine and set forth in an Agreement the terms and
conditions of each Award (other than an Award of unrestricted Common Stock).
Each Agreement (i) shall state the Date of Grant and the name of the
Participant, (ii) shall specify the terms of the Award, (iii) shall be signed
(including by electronic signature) by a person designated by the Committee and,
if so required by the Committee, by the Participant, (iv) shall incorporate the
Plan by reference and (v) shall be delivered or otherwise made available to the
Participant. The Agreement shall contain such other terms and conditions as are
required by the Plan and, in addition, such other terms not inconsistent with
the Plan as the Committee may deem advisable. The Committee shall have the
authority to adjust the terms of the Agreements relating to an Award in a
jurisdiction outside of the United States, and/or to adopt a schedule to the
Plan regarding the terms of Awards to be granted in any such jurisdiction,
(i) to comply with the laws of such jurisdiction or (ii) to obtain more
favorable tax treatment for the Company and/or any Affiliate, as applicable,
and/or for the Participants in such jurisdiction. Such authority shall be
notwithstanding the fact that the requirements of the local jurisdiction may be
more restrictive than the terms set forth in the Plan.

Section 1.8 Forfeiture; Recoupment.

The Committee may reserve the right in an Agreement to cause a forfeiture of the
gain realized by a Participant with respect to an Award under such Agreement on
account of actions taken by, or failed to be taken by, the Participant in
violation or breach of or in conflict with any (i) employment agreement,
(ii) non-competition agreement, (iii) agreement prohibiting solicitation of
employees or clients of the Company or any Affiliate, (iv)

 

5



--------------------------------------------------------------------------------

confidentiality obligation with respect to the Company or any Affiliate,
(v) Company policy or procedure including, without limitation, the Company’s
Standards of Business Conduct, (vi) other agreement or (vii) any other
obligation of the Participant to the Company or any affiliate, as and to the
extent specified in the applicable Agreement. Any Award granted under the Plan
shall be subject to mandatory repayment by the Participant to the Company to the
extent the Participant is, or in the future becomes, subject to (a) any Company
“clawback” or recoupment policy that is adopted to comply with the requirements
of any applicable law, rule or regulation, or otherwise, or (b) any law, rule or
regulation that imposes mandatory recoupment, under circumstances set forth in
such law, rule or regulation.

ARTICLE II

PROVISIONS APPLICABLE TO STOCK OPTIONS AND

STOCK APPRECIATION RIGHTS

Section 2.1 Grants of Stock Options.

The Committee may from time to time grant to eligible employees, directors or
other Service Providers of the Company or any of its Affiliates Stock Options on
the terms and conditions set forth in the Plan and on such other terms and
conditions as are not inconsistent with the purposes and provisions of the Plan,
as the Committee, in its discretion, may from time to time determine. Each
Agreement covering a grant of a Stock Option shall specify the number of shares
of Common Stock subject to such Stock Option, the Date of Grant, the exercise
price of such Stock Option, whether such Stock Option is an Incentive Stock
Option or a Non-Qualified Stock Option, the period during which such Stock
Option may be exercised, any vesting schedule, any Performance Goals and any
other terms that the Committee deems appropriate.

Section 2.2 Exercise Price.

The Committee shall establish the per share exercise price of a Stock Option on
the Date of Grant in such amount as the Committee shall determine; provided that
such exercise price shall not be less than 100% of the Fair Market Value of a
share of Common Stock on the Date of Grant. In addition, notwithstanding the
foregoing, the per share exercise price of a Stock Option that is a Substitute
Award may be less than 100% of the Fair Market Value of a share of Common Stock
on the Date of Grant, provided that the excess of:

(i) the aggregate Fair Market Value (as of the Date of Grant of such Substitute
Award) of the shares of Common Stock subject to the Substitute Award, over

(ii) the aggregate exercise price thereof, does not exceed the excess of:

(iii) the aggregate fair market value (as of the time immediately preceding the
transaction pursuant to which the Substitute Award was granted, such fair market
value to be determined by the Committee) of the shares of the predecessor entity
that were subject to the award assumed or substituted for by the Company, over

(iv) the aggregate exercise price of such shares.

The exercise price of any Stock Option will be subject to adjustment in
accordance with the provisions of Article VII of the Plan.

Section 2.3 Exercise of Stock Options.

(a) Exercisability. Stock Options shall be exercisable only to the extent the
Participant is vested therein, subject to any restrictions that the Committee
shall determine and specify in the applicable Agreement (or any employment
agreement applicable to the Participant). The Committee shall establish the
vesting schedule applicable to a Stock Option granted hereunder, which vesting
schedule shall specify the period of time, the increments in which a Participant
shall vest in the Stock Option and/or any applicable Performance Goal
requirements, subject to any restrictions that the Committee shall determine and
specify in the applicable Agreement (or any employment agreement applicable to
the Participant).

(b) Option Period. For each Stock Option granted, the Committee shall specify
the period during which the Stock Option may be exercised.

 

6



--------------------------------------------------------------------------------

(c) Exercise in the Event of Termination of Service. The Committee shall
determine and specify in the applicable Agreement (or any employment agreement
applicable to the Participant) the extent to which a Participant shall have the
right to exercise his Outstanding Stock Options if a Participant’s Service with
the Company or any of its Affiliates ends for any reason and the length of time
during which such Outstanding Stock Options may be exercised to the extent
exercisable after the date of such termination of Service. Such provisions need
not be uniform among all Stock Options and may reflect distinctions based on the
reasons for termination of Service.

(d) Maximum Exercise Period. Anything in Section 2.3(b) or Section 2.3(c) to the
contrary notwithstanding and unless the Committee determines otherwise, no Stock
Option shall be exercisable after the Expiration Date. If the Expiration Date
determined in accordance with the preceding sentence is not a business day, the
Stock Options may be exercised up to and including the last business day before
such date.

(e) Adjustment with Respect to Stock Options. Any other provision of the Plan to
the contrary notwithstanding, the Committee may, in its discretion, at any time
accelerate the date or dates on which Stock Options vest.

Section 2.4 Payment of Purchase Price Upon Exercise.

Every share purchased through the exercise of a Stock Option shall be paid for
in full on or before the settlement date for the shares of Common Stock issued
pursuant to the exercise of the Stock Options in cash or, in the discretion of
the Committee, in shares of Common Stock, in a combination of cash or shares or
in any other form of valid consideration that is acceptable to the Committee in
its sole discretion. If the Agreement so provides, such exercise price may also
be paid in whole or in part using a net share settlement procedure or through
the withholding of shares subject to the Stock Option with a value equal to the
exercise price. In accordance with the rules and procedures established by the
Committee for this purpose, a Stock Option may also be exercised through a
“cashless exercise” procedure, approved by the Committee, involving a broker or
dealer, that affords Participants the opportunity to sell immediately some or
all of the shares underlying the exercised portion of the Stock Option in order
to generate sufficient cash to pay the exercise price of the Option.

Section 2.5 No Repricing of Stock Options.

The Committee may not “reprice” any Stock Option without approval of the
Company’s stockholders. “Reprice” means any of the following or any other action
that has the same effect: (i) amending the terms of a Stock Option to reduce its
exercise price, (ii) canceling a Stock Option at a time when its exercise price
exceeds the Fair Market Value of a share of Common Stock in exchange for a Stock
Option or Stock Appreciation Right with an exercise price that is less than the
exercise price of the original Stock Option or a Restricted Share or other
equity award unless the cancellation and exchange occurs in connection with a
merger, acquisition, spin-off or other similar corporate transaction,
(iii) canceling a Stock Option at a time when its exercise price exceeds the
Fair Market Value of a share of Common Stock in exchange for cash or other
securities or (iv) taking any other action that is treated as a repricing under
GAAP, provided that nothing in this Section 2.5 shall prevent the Committee from
making adjustments pursuant to Article VII.

Section 2.6 Stock Appreciation Rights.

(a) Generally. The Committee may grant Stock Appreciation Rights alone or in
tandem with other Awards.

(b) Stock Appreciation Rights Granted In Tandem with Stock Options. If the Stock
Appreciation Right is granted in tandem with a Stock Option, such Stock
Appreciation Right may be granted either at the time of the grant of the Stock
Option or by amendment at any time prior to the exercise, expiration or
termination of such Stock Option. The Stock Appreciation Right shall be subject
to the same terms and conditions as the related Stock Option and shall be
exercisable only at such times and to such extent as the related Stock Option is
exercisable. A Stock Appreciation Right shall entitle the holder to surrender to
the Company the related Stock Option unexercised and receive from the Company in
exchange therefor an amount equal to the excess of the Fair Market Value of the
shares of Common Stock subject to such Stock Option, determined as of the day
preceding the surrender of such Stock Option, over the Stock Option aggregate
exercise price. Such amount shall be paid in cash, or in the discretion of the
Committee, in shares of Common Stock or in a combination of cash or shares of
Common Stock.

 

7



--------------------------------------------------------------------------------

(c) Stock Appreciation Rights Granted Alone or In Tandem with Awards Other Than
Stock Options. Subject to the next sentence and Section 2.6(e), Stock
Appreciation Rights granted alone or in tandem with Awards other than Stock
Options shall be subject to such terms and conditions as the Committee shall
establish at or after the time of grant and set forth in the applicable
Agreement. The Committee shall establish the per share exercise price of a Stock
Appreciation Right granted alone on the Date of Grant in such amount as the
Committee shall determine; provided that such exercise price shall not be less
than 100% of the Fair Market Value of a share of Common Stock on the Date of
Grant. In addition, notwithstanding the foregoing, the per share exercise price
of a Stock Appreciation Right that is a Substitute Award may be less than 100%
of the Fair Market Value of a share of Common Stock on the Date of Grant;
provided that the excess of:

(i) the aggregate Fair Market Value (as of the Date of Grant of such Substitute
Award) of the shares of Common Stock subject to the Substitute Award, over

(ii) the aggregate exercise price thereof, does not exceed the excess of:

(iii) the aggregate fair market value (as of the time immediately preceding the
transaction pursuant to which the Substitute Award was granted, such fair market
value to be determined by the Committee) of the shares of the predecessor entity
that were subject to the award assumed or substituted for by the Company, over

(iv) the aggregate exercise price of such shares.

The exercise price of any Stock Appreciation Right will be subject to adjustment
in accordance with the provisions of Article VII of the Plan. The period
specified by the Committee during which the Stock Appreciation Right may be
exercised is the Stock Appreciation Right period.

(d) Exercise of Stock Appreciation Rights Granted Alone or In Tandem with Awards
Other Than Stock Options in the Event of Termination of Service. The Committee
shall determine and specify in the applicable Agreement (or any employment
agreement applicable to the Participant) the extent to which a Participant shall
have the right to exercise his Outstanding Stock Appreciation Rights if a
Participant’s Service with the Company or any of its Affiliates ends for any
reason and the length of time during which such Outstanding Stock Appreciation
Rights may be exercised to the extent exercisable after the date of such
termination of Service. Such provisions need not be uniform among all Stock
Appreciation Rights and may reflect distinctions based on the reasons for
termination of Service.

(e) Maximum Exercise Period. Anything in Section 2.6(c) or Section 2.6(d) to the
contrary notwithstanding and unless the Committee determines otherwise, no Stock
Appreciation Rights shall be exercisable after the Expiration Date. If the
Expiration Date determined in accordance with the preceding sentence is not a
business day, the Stock Appreciation Rights may be exercised up to and including
the last business day before such date.

(f) Adjustment with Respect to Stock Appreciation Rights. Any other provision of
the Plan to the contrary notwithstanding, the Committee may, in its discretion,
at any time accelerate the date or dates on which Stock Appreciation Rights
vest.

(g) No Repricing of Stock Appreciation Rights. The Committee may not “reprice”
Stock Appreciation Rights without approval of the Company’s stockholders.
“Reprice” means any of the following or any other action that has the same
effect: (i) amending the terms of a Stock Appreciation Right to reduce its
exercise price, (ii) canceling a Stock Appreciation Right at a time when its
exercise price exceeds the Fair Market Value of a share of Common Stock in
exchange for a Stock Option or Stock Appreciation Right with an exercise price
that is less than the exercise price of the original Stock Appreciation Right or
a Restricted Share or other equity award unless the cancellation and exchange
occurs in connection with a merger, acquisition, spin-off or other similar
corporate transaction, (iii) canceling a Stock Appreciation Right at a time when
its exercise price exceeds the Fair Market Value of a share of Common Stock in
exchange for cash or other securities or (iv) taking any other action that is
treated as a repricing under GAAP, provided that nothing in this Section 2.6(g)
shall prevent the Committee from making adjustments pursuant to Article VII.

 

8



--------------------------------------------------------------------------------

ARTICLE III

PROVISIONS APPLICABLE TO RESTRICTED SHARES

Section 3.1 Grants of Restricted Shares.

The Committee may from time to time grant to eligible employees or other Service
Providers Restricted Shares on the terms and conditions set forth in the Plan
and on such other terms and conditions as are not inconsistent with the purposes
and provisions of the Plan, as the Committee, in its discretion, may from time
to time determine. Each Agreement covering a grant of Restricted Shares shall
specify the number of Restricted Shares granted, the Date of Grant, the price,
if any, to be paid by the Participant for such Restricted Shares, the vesting
schedule (as provided for in Section 3.2 hereof) and any Performance Goals for
such Restricted Shares and any other terms that the Committee deems appropriate.

Section 3.2 Vesting.

The Committee shall establish the vesting schedule applicable to Restricted
Shares granted hereunder, which vesting schedule shall specify the period of
time, the increments in which a Participant shall vest in the Restricted Shares
and/or any applicable Performance Goal requirements, subject to any restrictions
that the Committee shall determine and specify in the applicable Agreement,
provided that vesting schedules shall remain in effect (in whole or in part) at
least until the first anniversary of the Date of Grant, except as provided in
the applicable Agreement in the event of death, Permanent Disability,
Retirement, change in control of the Company, constructive termination of
Service, or termination by the Company other than Termination for Cause.

Section 3.3 Rights and Restrictions Governing Restricted Shares.

The Participant shall have all rights of a holder as to such shares of Common
Stock (including, to the extent applicable, the right to receive dividends and
to vote), except that none of the Restricted Shares may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of until such shares have
vested. Notwithstanding the foregoing, dividends paid on Restricted Shares that
vest or are earned based upon the achievement of Performance Goals will be
accrued during the Performance Period applicable to such Restricted Shares, and
such dividends will vest and be paid only if the Performance Goals for the
underlying Restricted Shares are achieved, and if the Performance Goals are not
achieved, the Participant shall forfeit all unvested dividends with respect to
such Restricted Shares.

Section 3.4 Adjustment with Respect to Restricted Shares.

Any other provision of the Plan to the contrary notwithstanding, the Committee
may, in its discretion, at any time accelerate the date or dates on which
Restricted Shares vest. The Committee may, in its sole discretion, remove any
and all restrictions on such Restricted Shares whenever it may determine that,
by reason of changes in applicable law, the rules of any stock exchange on which
the Common Stock is listed or other changes in circumstances arising after the
Date of Grant, such action is appropriate.

Section 3.5 Delivery of Restricted Shares.

On the date on which Restricted Shares vest, all restrictions contained in the
Agreement covering such Restricted Shares and in the Plan shall lapse as to such
Restricted Shares. Restricted Share Awards issued hereunder may be evidenced in
such manner as the Committee in its discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of one or
more stock certificates. If stock certificates are issued, such certificates
shall be delivered to the Participant or such certificates shall be credited to
a brokerage account if the Participant so directs; provided, however, that such
certificates shall bear such legends as the Committee, in its sole discretion,
may determine to be necessary or advisable in order to comply with applicable
federal or state securities laws.

 

9



--------------------------------------------------------------------------------

Section 3.6 Termination of Service.

The Committee shall determine and specify in the applicable Agreement (or any
employment agreement applicable to the Participant) the impact of the
Participant’s termination of Service with the Company or any of its Affiliates
on his unvested Restricted Shares. Such provisions need not be uniform among all
Restricted Share Awards and may reflect distinctions based on the reasons for
termination of Service.

Section 3.7 Grants of Unrestricted Shares.

The Committee may, in its sole discretion, make awards of unrestricted Common
Stock to eligible Service Providers in recognition of outstanding achievements
and performance; provided, that, such awards of unrestricted Common Stock shall
be in lieu of salary or cash bonuses otherwise payable to the Service Providers.

ARTICLE IV

PROVISIONS APPLICABLE TO RESTRICTED SHARE UNITS

Section 4.1 Grants of Restricted Share Units.

The Committee may from time to time grant Restricted Share Units on the terms
and conditions set forth in the Plan and on such other terms and conditions as
are not inconsistent with the purposes and provisions of the Plan as the
Committee, in its discretion, may from time to time determine. Each Restricted
Share Unit awarded to a Participant shall correspond to one share of Common
Stock. Each Agreement covering a grant of Restricted Share Units shall specify
the number of Restricted Share Units granted, the vesting schedule (as provided
for in Section 4.2 hereof) for such Restricted Share Units and any Performance
Goals and any other terms that the Committee deems appropriate.

Section 4.2 Vesting.

The Committee shall establish the vesting schedule applicable to Restricted
Share Units granted hereunder, which vesting schedule shall specify the period
of time, the increments in which a Participant shall vest in the Restricted
Share Units and/or any applicable Performance Goal requirements, subject to any
restrictions that the Committee shall determine and specify in the applicable
Agreement, provided that vesting schedules shall remain in effect (in whole or
in part) at least until the first anniversary of the Date of Grant, except as
provided in the applicable Agreement in the event of death, Permanent
Disability, Retirement, change in control of the Company, constructive
termination of Service, or termination by the Company other than Termination for
Cause.

Section 4.3 Adjustment with Respect to Restricted Share Units.

Any other provision of the Plan to the contrary notwithstanding, the Committee
may, in its discretion, at any time accelerate the date or dates on which
Restricted Share Units vest.

Section 4.4 Settlement of Restricted Share Units.

On the date on which Restricted Share Units vest (unless another date is
specified by the Committee in the Agreement), all restrictions contained in the
Agreement covering such Restricted Share Units and in the Plan shall lapse as to
such Restricted Share Units and the Restricted Share Units will be payable in
cash equal to the Fair Market Value of the shares subject to such Restricted
Share Units or in shares of Common Stock or in a combination of cash or shares
of Common Stock. Restricted Share Units paid in Common Stock may be evidenced in
such manner as the Committee in its discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of one or
more stock certificates. If stock certificates are issued, such certificates
shall be delivered to the Participant or such certificates shall be credited to
a brokerage account if the Participant so directs; provided, however, that such
certificates shall bear such legends as the Committee, in its sole discretion,
may determine to be necessary or advisable in order to comply with applicable
federal or state securities laws.

Section 4.5 Termination of Service.

The Committee shall determine and specify in the applicable Agreement (or any
employment agreement applicable to the Participant) the impact of the
Participant’s termination of Service with the Company or any of its Affiliates
on his unvested Restricted Share Units. Such provisions need not be uniform
among all Restricted Share Unit Awards and may reflect distinctions based on the
reasons for termination of Service.

 

10



--------------------------------------------------------------------------------

ARTICLE V

PERFORMANCE AWARDS

Section 5.1 Grants of Performance Awards.

The Committee may from time to time grant to eligible employees or other Service
Providers Performance Awards consisting of Performance Shares or Performance
Units on the terms and conditions set forth in the Plan and on such other terms
and conditions as are not inconsistent with the purposes and provisions of the
Plan, as the Committee, in its discretion, may from time to time determine.
Performance Awards may be granted either alone or in addition to other Awards
made under the Plan.

Section 5.2 Performance Goals.

Unless otherwise determined by the Committee, the grant, vesting and/or
exercisability of Performance Awards shall be conditioned, in whole or in part,
on the attainment of performance targets, in whole or in part, related to one or
more performance goals over a Performance Period. For any such Performance
Awards that are intended to qualify for the Section 162(m) Exception, the
performance targets on which the grant, vesting and/or exercisability are
conditioned shall be selected by the Committee from among the following goals,
on a GAAP or non-GAAP basis (the “Section 162(m) Performance Goals”): Net
income, adjusted net income, EBITDA, adjusted EBITDA, OIBDA, adjusted OIBDA,
operating income, adjusted operating income, free cash flow, net earnings, net
earnings from continuing operations, earnings per share, adjusted earnings per
share, revenue, net revenue, operating revenue, total stockholder return, share
price, return on equity, return in excess of cost of capital, profit in excess
of cost of capital, return on assets, return on invested capital, net operating
profit after tax, operating margin, profit margin, economic value added, share
of advertising, circulation share, market position or any combination thereof. A
Section 162(m) Performance Goal may be stated as a combination of one or more
goals (e.g., free cash flow return on invested capital), and on an absolute or
relative basis.

In addition, for any Awards not intended to qualify for the Section 162(m)
Exception, the Committee may establish performance targets based on other
performance goals as it deems appropriate (together with the Section 162(m)
Performance Goals, the “Performance Goals”). The Performance Goals may be
described in terms of objectives that are related to the individual Participant
or objectives that are Company-wide or related to an Affiliate, division,
department, region, function or business unit, including, without limitation,
financial and operating performance and individual contributions to financial
and non-financial objectives, and the implementation and enforcement of
effective compliance programs, and may be measured on an absolute or cumulative
basis or on the basis of percentage of improvement over time, and may be
measured in terms of Company performance (or performance of the applicable
Affiliate, division, department, region, function or business unit) or measured
relative to selected peer companies or a market index.

Section 5.3 Performance Goals on Awards other than Performance Awards.

The Committee, in its sole discretion, may also require that the grant, vesting
and/or exercisability of Awards other than Performance Awards be conditioned, in
whole or in part, on the attainment of performance targets, in whole or in part,
related to Performance Goals over a Performance Period, as described in
Section 5.2.

Section 5.4 Discretion to Reduce Awards.

The Committee retains the right to reduce any Award below the maximum amount
that could be paid based on the degree to which the Performance Goals related to
such Award were attained. The Committee may not increase any Award intended to
qualify for the Section 162(m) Exception in any manner that would adversely
affect the treatment of the Award under the Section 162(m) Exception.

 

11



--------------------------------------------------------------------------------

Section 5.5 Adjustment of Calculation of Performance Goals.

In the event that, during any Performance Period, any recapitalization,
reorganization, merger, acquisition, divestiture, consolidation, spin-off,
combination, liquidation, dissolution, sale of assets or other similar corporate
transaction or event, or any other extraordinary event or circumstance occurs
which has the effect, as determined by the Committee, in its sole and absolute
discretion, of distorting the applicable performance criteria involving the
Company, including, without limitation, changes in accounting standards, the
Committee may adjust or modify, as determined by the Committee, in its sole and
absolute discretion, the calculation of the Performance Goals, to the extent
necessary to prevent reduction or enlargement of the Participants’ Awards under
the Plan for such Performance Period attributable to such transaction,
circumstance or event. All determinations that the Committee makes pursuant to
this Section 5.5 shall be conclusive and binding on all persons for all
purposes.

ARTICLE VI

DIVIDEND EQUIVALENTS AND OTHER AWARDS

Section 6.1 Dividend Equivalents.

Subject to the provisions of this Plan and any Agreement, the recipient of an
Award other than a Stock Option or Stock Appreciation Right (including, without
limitation, any Award other than a Stock Option or Stock Appreciation Right
deferred pursuant to Section 8.8) may, if so determined by the Committee, be
entitled to receive, currently or on a deferred basis, interest or dividends or
Dividend Equivalents, with respect to the number of shares of Common Stock
covered by the Award, as determined by the Committee, in its sole discretion,
and the Committee may provide that such amounts (if any) shall be deemed to have
been reinvested in additional shares of Common Stock or otherwise reinvested
and/or shall be subject to the same terms and conditions (including vesting and
forfeiture provisions) as the related Award. Dividends or Dividend Equivalents
granted with respect to an Award that vests or is earned based upon the
achievement of Performance Goals will be accrued during the Performance Period
applicable to such Award, and such dividends or Dividend Equivalents will vest
and be paid only if the Performance Goals for the underlying Award are achieved,
and if the Performance Goals are not achieved, the Participant shall forfeit all
unvested dividends or Dividend Equivalent Rights with respect to such Award.

Section 6.2 Other Awards.

The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related awards not described above that
the Committee determines to be consistent with the purpose of the Plan and the
interests of the Company. Other Awards may also include cash payments under the
Plan which may be based on one or more criteria determined by the Committee that
are unrelated to the value of Common Stock and that may be granted in tandem
with, or independent of, Awards granted under the Plan.

ARTICLE VII

EFFECT OF CERTAIN CORPORATE CHANGES

In the event of a merger, consolidation, stock-split, reverse stock-split,
dividend, distribution, combination, reclassification, reorganization,
consolidation, split-up, spin-off or recapitalization that changes the character
or amount of the Common Stock, an extraordinary cash dividend or any other
changes in the corporate structure, equity securities or capital structure of
the Company (“Corporate Transactions”), the Committee shall make such
adjustments, if any, to (i) the number and kind of securities subject to any
outstanding Award, (ii) the exercise price or purchase price, if any, of any
outstanding Award, and (iii) the maximum number and kind of securities referred
to in Sections 1.5(a) and (b) and Sections 1.6(a) and (b) of the Plan, in each
case, as it deems appropriate. The Committee may, in its sole discretion, also
make such other adjustments as it deems appropriate in order to preserve the
benefits or potential benefits intended to be made available hereunder,
including (i) providing for full vesting of Awards for those Participants whose
Service is terminated by the Company in connection with the Corporate
Transaction, (ii) providing for the termination of Awards upon the consummation
of the Corporation Transaction, in which case vesting and payout of such Awards
shall be accelerated for Participants who are Service Providers at the time of
the Corporate Transaction and/or (iii) providing for the cashout of Awards, in
which case the amount to be paid out in the case of Restricted Shares or
Restricted Share Units shall be equal to the formula or fixed price per share
paid to holders of shares of Common Stock and, in the case of Stock Options or
Stock Appreciation Rights, equal to the product of the number of shares of
Common Stock subject to the Stock Option or Stock Appreciation Right (the “Award
Shares”) multiplied by the amount, if any, by which (X) the formula or fixed
price per share paid to holders

 

12



--------------------------------------------------------------------------------

of shares of Common Stock pursuant to such transaction exceeds (Y) the exercise
price applicable to such Award Shares. If required for compliance with
Section 409A of the Code, in no event will a Corporate Transaction be deemed to
have occurred if the transaction is not also a “change in the ownership or
effective control” of the Company or a “change in the ownership of a substantial
portion of the assets of” the Company as determined under Treasury Regulations
Section 1.409A-3(i)(5)(without regard to any alternative definition thereunder).
All determinations that the Committee makes pursuant to this Article VII shall
be conclusive and binding on all persons for all purposes. The Committee need
not treat all types of Awards, or all Awards within the same type of Award, in
the same manner under this Article VII.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 No Rights to Awards or Continued Employment or other Service.

Nothing in the Plan or in any Agreement, nor the grant of any Award under the
Plan, shall confer upon any individual any right to be employed by or to
continue in the employment or other Service of the Company or any Affiliate
thereof, nor to be entitled to any remuneration or benefits not set forth in the
Plan or such Agreement, including the right to receive any future Awards under
the Plan or any other plan of the Company or any Affiliate thereof or interfere
with or limit the right of the Company or any Affiliate thereof to modify the
terms of or terminate such individual’s employment or other Service at any time
for any reason.

Section 8.2 Restriction on Transfer.

The rights of a Participant with respect to any Award shall be exercisable
during the Participant’s lifetime only by the Participant and shall not be
transferable by the Participant to whom such Award is granted, except by will or
the laws of descent and distribution, provided that the Committee may permit
other transferability, subject to any conditions and limitations that it may, in
its sole discretion, impose.

Section 8.3 Taxes.

The Company or an Affiliate thereof, as appropriate, shall have the right to
deduct from all payments made under the Plan to a Participant or to a
Participant’s estate any federal, state, local or other taxes required by law to
be withheld with respect to such payments. The Committee, in its discretion, may
require, as a condition to the exercise or settlement of any Award or delivery
of any certificate(s) for shares of Common Stock, that an additional amount be
paid in cash equal to the amount of any federal, state, local or other taxes
required to be withheld as a result of such exercise or settlement. In addition,
the Committee may establish procedures to allow Participants to satisfy such
withholding obligations through a net share settlement procedure or the
withholding of shares subject to the applicable Award, or through a “cashless
exercise” procedure as described in Section 2.4. Any Participant who makes an
election under Section 83(b) of the Code to have his Award taxed in accordance
with such election must give notice to the Company of such election immediately
upon making a valid election in accordance with the rules and regulations of the
Code. Any such election must be made in accordance with the rules and
regulations of the Code.

Section 8.4 Stockholder Rights.

No Award under the Plan shall entitle a Participant or a Participant’s estate or
permitted transferee to any rights of a holder of shares of Common Stock of the
Company, except as provided in Article III with respect to Restricted Shares or
when and until the Participant, the Participant’s estate or the permitted
transferee is registered on the books and records of the Company as a
stockholder with respect to the exercise or settlement of such Award.

Section 8.5 No Restriction on Right of Company to Effect Corporate Changes.

The Plan shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of stock
or of options, warrants or rights to purchase stock or of bonds, debentures,
preferred or prior preference stock whose rights are superior to or affect the
Common Stock or the rights thereof or which are convertible into or exchangeable
for Common Stock, or the dissolution or liquidation of the Company, or any sale
or transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

 

13



--------------------------------------------------------------------------------

Section 8.6 Source of Payments.

The general funds of the Company shall be the sole source of cash settlements of
Awards under the Plan and the Company shall not have any obligation to establish
any separate fund or trust or other segregation of assets to provide for
payments under the Plan. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company and a Participant or
any other person. To the extent a person acquires any rights to receive payments
hereunder from the Company, such rights shall be no greater than those of an
unsecured creditor.

Section 8.7 Exercise Periods Following Termination of Service.

For the purposes of determining the dates on which Awards may be exercised
following a termination of Service or following the Retirement, death or
Permanent Disability of a Participant, the day following the date of such event
shall be the first day of the exercise period and the Award may be exercised up
to and including the last business day falling within the exercise period. Thus,
if the last day of the exercise period is not a business day, then the last date
an Award may be exercised is the last business day preceding the end of the
exercise period.

Section 8.8 Deferral of Awards.

The Committee may establish procedures pursuant to which the payment of any
Award may be deferred.

Section 8.9 Employment of Participant by Affiliate.

Unless the Committee determines otherwise, the Service of a Participant who
works for an Affiliate shall terminate, for Plan purposes, on the date on which
the Participant’s employing company ceases to be an Affiliate.

Section 8.10 Registration Restrictions.

A Stock Option or Stock Appreciation Right shall not be exercisable, no transfer
of shares of Common Stock shall be made to any Participant, and any attempt to
exercise a Stock Option or Stock Appreciation Right or to transfer any such
shares shall be void and of no effect, unless and until (i) a registration
statement under the Securities Act of 1933, as amended, has been duly filed and
declared effective pertaining to the shares of Common Stock subject to such
Stock Option or Stock Appreciation Right, and the shares of Common Stock subject
to such Stock Option or Stock Appreciation Right have been duly qualified under
applicable federal or state securities or blue sky laws or (ii) the Committee,
in its sole discretion, determines, or the Participant, upon the request of the
Committee, provides an opinion of counsel satisfactory to the Committee, that
such registration or qualification is not required as a result of the
availability of an exemption from registration or qualification under such laws.
Without limiting the foregoing, if at any time the Committee shall determine, in
its sole discretion, that the listing, registration or qualification of the
shares of Common Stock subject to a Stock Option, Stock Appreciation Right or
other Award is required under any federal or state law or on any securities
exchange or the consent or approval of any U.S. or foreign governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, delivery or purchase of such shares under a Stock Option, Stock
Appreciation Right or other Award, such Stock Option or Stock Appreciation Right
shall not be exercised in whole or in part, and shares of Common Stock shall not
be delivered pursuant to the Award, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

ARTICLE IX

AMENDMENT AND TERMINATION

The Plan may be terminated and may be altered, amended, suspended or terminated
at any time, in whole or in part, by the Board; provided, however, that no
alteration or amendment will be effective without stockholder approval if such
approval is required by law or under the rules of the NASDAQ Global Select
Market or other principal stock exchange on which the Common Stock is listed. No
termination or amendment of the Plan may, without the consent of the Participant
to whom an Award has been made, materially adversely affect the rights of such
Participant in such Award. Unless previously terminated pursuant to this Article
IX, the Plan shall terminate on the tenth (10th) anniversary of the Effective
Date, and no further Awards may be granted hereunder after such date.

 

14



--------------------------------------------------------------------------------

ARTICLE X

INTERPRETATION

Section 10.1 Governmental Regulations.

The Plan, and all Awards hereunder, shall be subject to all applicable rules and
regulations of governmental or other authorities.

Section 10.2 Headings.

The headings of articles and sections herein are included solely for convenience
of reference and shall not affect the meaning of any of the provisions of the
Plan.

Section 10.3 Governing Law.

The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by the laws of the State of New York, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.

Section 10.4 Parachute Taxes.

Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Participant
with the Company or any Affiliate, except an agreement, contract, or
understanding that modifies or excludes application of this paragraph (an “Other
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the
Participant (including groups or classes of Participants or beneficiaries of
which the Participant is a member), whether or not such compensation is
deferred, is in cash, or is in the form of a benefit to or for the Participant
(a “Benefit Arrangement”), if the Participant is a “disqualified individual,” as
defined in Section 280G(c) of the Code, any Award held by that Participant and
any right to receive any payment or other benefit under this Plan shall not
become exercisable or vested (i) to the extent that such right to exercise,
vesting, payment, or benefit, taking into account all other rights, payments, or
benefits to or for the Participant under this Plan, all Other Agreements, and
all Benefit Arrangements, would cause any payment or benefit to the Participant
under this Plan to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Participant from the Company under this Plan, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Participant without causing any
such payment or benefit to be considered a Parachute Payment. In the event that
the receipt of any such right to exercise, vesting, payment, or benefit under
this Plan, in conjunction with all other rights, payments, or benefits to or for
the Participant under any Other Agreement or any Benefit Arrangement would cause
the Participant to be considered to have received a Parachute Payment under this
Plan that would have the effect of decreasing the after-tax amount received by
the Participant as described in clause (ii) of the preceding sentence, then the
Participant’s rights, payments or benefits under this Plan, any Other Agreements
and any Benefit Arrangements will be reduced or eliminated so as to avoid having
the payment or benefit to the Participant under this Plan be deemed to be a
Parachute Payment. The Company will accomplish such reduction by first reducing
or eliminating any cash payments (with the payments to be made furthest in the
future being reduced first), then by reducing or eliminated any accelerated
vesting of Performance Awards, then by reducing or eliminated any accelerated
vesting of Stock Options or Stock Appreciation Rights, then by reducing or
eliminated any accelerated vesting of Restricted Shares or Restricted Share
Units, then by reducing or eliminated any other Parachute Payments.

Section 10.5 Section 409A of the Code.

The Plan is intended to comply with Section 409A of the Code and all
regulations, guidance and other interpretive authority issued under such section
(“Section 409A”) to the extent subject to Section 409A, and,

 

15



--------------------------------------------------------------------------------

accordingly, to the maximum extent permitted, the Plan will be interpreted and
administered to be in compliance with Section 409A. Any payments described in
the Plan that are due within the “short-term deferral period” as defined in
Section 409A will not be treated as deferred compensation unless applicable law,
rules or regulations require otherwise. Notwithstanding anything to the contrary
in the Plan, to the extent required to avoid accelerated taxation and tax
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to the Plan to a Participant
who is a “specified employee” (within the meaning of Treasury Regulations
Section 1.409A-1(i)) as of the date of the Participant’s “separation from
service” within the meaning of Section 409A of the Code that are properly
treated as “deferred compensation” subject to Section 409A during the six-month
period immediately following the Participant’s termination of Service will
instead be paid on the first payroll date after the six-month anniversary of the
Participant’s “separation from service” (or the Grantee’s death, if earlier).
Notwithstanding the foregoing, neither the Company, any Affiliate nor the
Committee will have any obligation to take any action to prevent the assessment
of any excise tax or penalty on any Participant under Section 409A and neither
the Company, any Affiliate nor the Committee will have any liability to any
Participant for such tax or penalty.

ARTICLE XI

EFFECTIVE DATE AND STOCKHOLDER APPROVAL

The Plan shall be effective as of the Effective Date, subject to approval of the
Plan by the Company’s stockholder(s) within one year of the Effective Date. Upon
approval of the Plan by the stockholder(s) of the Company as set forth above,
all Awards made under the Plan on or after the Effective Date shall be fully
effective as if the stockholder(s) of the Company had approved the Plan on the
Effective Date. If the stockholder(s) fail(s) to approve the Plan within one
year after the Effective Date, any Awards made hereunder shall be null and void
and of no effect.

 

16